DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a 371 of PCT/EP2019/057513 filed 3/26/2019 and US Provisional Application 62/648610 filed 3/27/2018 is acknowledged.
Preliminary Amendment filed 9/25/2020 is acknowledged.
Claims 1-28 have been cancelled.
Claims 29-40 have been newly added and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020	is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 29-31, 33, 34, 36, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US20110317777A1), hereafter Huang.


Regarding claim 29,
Huang discloses a method (Fig. 4-7, 9, 12) of operating a wireless device, UE, configured to provide communication over a radio interface with a wireless communication network (Fig. 1; paragraph 38, 43) comprising transmitting a random access, RA, preamble of an RA procedure to the wireless communication network using a first uplink carrier (Fig. 5, 200; Fig. 6-7, message 41 RA preamble from UE to eNB).
Huang shows, after transmitting the RA preamble of the RA procedure, receiving a Random Access Response, RAR, of the RA procedure from the wireless communication network, wherein the RAR includes an indication to use a second uplink carrier different than the first uplink carrier and an uplink grant (Fig. 5, 202-204; Fig. 6-7, message 42; Fig. 12, step 130; valid RACCID field added to RAR), and continuing the RA procedure to perform a scheduled uplink transmission with the second uplink carrier based on the uplink grant (paragraphs 60-69; index of CC indicated by RACCID is used for subsequent scheduled transmission).

Regarding claim 39,
Huang discloses the wireless device, UE, comprising a transceiver configured to provide wireless network communication with a wireless communication network; and a processor coupled with the transceiver, wherein the processor is configured to provide wireless network communication through the transceiver, and wherein the processor is configured to perform operations according to Claim 29 (Fig. 2; paragraphs 41-43, 81). 

Regarding claim 33,
Huang discloses a method (Fig. 4-7, 9, 12) of operating a base station (eNB) of a wireless communication network (Fig. 1; paragraph 38, 43) configured to provide communication over a radio interface with UE comprising receiving a random access, RA, preamble of an RA procedure from the wireless device using a first uplink carrier (Fig. 5, 200; Fig. 6-7, message 41 RA preamble from UE to eNB).
Huang further shows, responsive to receiving the RA preamble of the RA procedure, transmitting a Random Access Response, RAR, of the RA procedure to the wireless device, wherein the RAR includes an indication to use a second uplink carrier different than the first uplink carrier and an uplink grant (Fig. 5, 202-204; Fig. 6-7, message 42; Fig. 12, step 130; valid RACCID field added to RAR), and receiving a scheduled uplink transmission with the second uplink carrier in response to the uplink grant (paragraphs 60-69; index of CC indicated by RACCID is used for subsequent scheduled transmission).

Regarding claim 40,
Huang discloses the base station of a wireless communication network, comprising a transceiver configured to provide wireless network communication with a wireless terminal; and a processor coupled with the transceiver, wherein the processor is configured to provide wireless network communications through the transceiver, and wherein the processor is configured to perform operations according to Claim 33 (Fig. 3; paragraph 39-40, 44, 81).

Regarding claim 30,
Huang discloses transmitting the RA preamble responsive to providing data for uplink transmission and the scheduled uplink communication includes the data for uplink transmission (paragraph 46-52; RA preamble transmitted by UE for accessing the system to transmit its data to the eNB via scheduled uplink according to the grant contained in the RAR).

Regarding claims 31 and 36,
Huang discloses the RAR includes an identification of the second uplink carrier (via RACCID; paragraph 60-69).

Regarding claim 34,
Huang discloses the indication comprises an indication to continue the RA procedure using the second uplink carrier different than the first uplink carrier (Fig. 12, steps 130-131; paragraphs 60-69; index of CC indicated by RACCID is used for subsequent scheduled transmission).

Regarding claim 38,
Huang discloses transmitting the RAR comprises transmitting the RAR including the indication to use the second uplink carrier responsive to congestion (i.e. load) on the first uplink carrier and/or on the first downlink carrier (paragraph 18, 61-63, 75-80).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 32, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kwon et al. (US20110249641A1), hereafter Kwon.

Regarding claim 32 and 37,
Huang discloses receiving the RAR comprises receiving the RAR using a first downlink carrier (i.e. PDCCH; paragraph 56) but does not expressly show the RAR includes an identification of a second downlink carrier different than the first downlink carrier.
Kwon discloses an analogous apparatus and method for performing random access in multi-carrier system (Title) in which RAR may include alternate carrier information (Fig. 12, S1155-1180; Fig. 14, S1460-1465) as well as an identification of a second downlink carrier different than the first downlink carrier (Fig. 9, S905; Fig. 10, S1025, S1035; paragraphs 51-55, 63, 75; information includes DL CC for CR).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Huang by providing an identification of a second downlink carrier different than the first downlink carrier in the RAR, as shown by Kwon, thereby efficiently coordinating random access communication in a multi-carrier system.
Regarding claim 35,
Huang discloses the RAR includes an uplink grant and receiving a scheduled uplink communication of the RA procedure from the wireless device based on the uplink grant from the RAR (Fig. 6-7, msg 43; paragraph 52) but does not expressly include an identification for the wireless device.
Kwon discloses an analogous apparatus and method for performing random access in multi-carrier system (Title) in which RAR may include alternate carrier information (Fig. 12, S1155-1180; Fig. 14, S1460-1465) as well as identification for the wireless device (i.e. C-RNTI; paragraph 68, 74-75).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Huang by providing identification for the wireless device in the RAR, as shown by Kwon, thereby efficiently coordinating random access communication in a multi-carrier system.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477